PER CURIAM
Brian Damar Cayce ("Appellant") appeals from the trial court's judgment following a jury trial convicting him of one count of the class B felony of unlawful use of a weapon, in violation of Section 571.030 (RSMo. 2000 ), and one count of the class C felony of unlawful possession of a firearm, in violation of Section 571.070. Appellant was sentenced to concurrent terms of fifteen and seven years' imprisonment, respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information *717only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).